UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number: 333-62916-02 MISSION BROADCASTING, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 51-0388022 (State of Organization or Incorporation) (IRS Employer Identification No.) 30400 Detroit Road, Suite 304, Westlake, Ohio (Address of Principal Executive Offices) (Zip Code) (440) 526-2227 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 4, 2013, the Registrant had 1,000 shares of common stock outstanding, held by two shareholders. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Balance Sheets as of September 30, 2013 and December 31, 2012 1 Condensed Statements of Operations for the three and nine months ended September 30, 2013 and 2012 2 Condensed Statement of Changes in Shareholders’ Deficit for the nine months ended September 30, 2013 3 Condensed Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 4 Notes to Condensed Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 25 ITEM 4. Controls and Procedures 26 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 26 ITEM1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM3. Defaults Upon Senior Securities 26 ITEM4. Mine Safety Disclosures 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 27 PART I. FINANCIAL INFORMATION ITEM1.Financial Statements MISSION BROADCASTING, INC. CONDENSED BALANCE SHEETS (in thousands, except share information, unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $42 and $30, respectively Current portion of broadcast rights Due from Nexstar Broadcasting, Inc. Deferred tax assets, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill FCC licenses Other intangible assets, net Deferred tax assets, net Deposits on station acquisitions Other noncurrent assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Current portion of debt $ $ Current portion of broadcast rights payable Accounts payable Accrued expenses Taxes payable 49 Interest payable (Note 6) Deferred revenue Total current liabilities Debt (Note 6) Other liabilities Total liabilities Commitments and contingencies Shareholders' deficit: Common stock - $1 par value, 1,000 shares authorized, issued and outstanding as of each of September 30, 2013 and December 31, 2012 1 1 Subscription receivable (1
